THE THIRTEENTH COURT OF APPEALS

                                     13-21-00428-CV


                               In the Matter of V.G., a child


                                    On Appeal from the
                       25th District Court of Lavaca County, Texas
                                Trial Court Cause No. 482


                                       JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court be affirmed as modified. The Court

orders the judgment of the trial court AFFIRMED AS MODIFIED. No costs are

assessed, due to appellant’s inability to pay costs.

       We further order this decision certified below for observance.

July 21, 2022